PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Hoffman et al.
Application No. 15/796,817
Filed: October 29, 2017
Attorney Docket No. P26813-US-PRI
For DRAPER BELT
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 14, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers mailed August 24, 2020, which set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on October 25, 2020. A Notice of Abandonment was mailed January 8, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has supplied (1) an Amendment in Response to Notice to File Corrected Application Papers, including a Substitute Specification in compliance with 37 CFR 1.52(b)(5), (2) the petition fee of $2100.00 and (3) the required statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.  

This application is being referred to the Office of Data Management for further processing into a patent.
 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	TODD A. RATHE
	10611 W. HAWTHORNE FARMS LN.
	MEQUON, WI 53097